Case 1:13-cv-01712-CCB Document 289 Filed 11/05/19 Page 1of1

e Littler Mendelson, PC
900 Third Avenue
New York, NY 10022.3298

Employment & Labor Law Solutions Worldwide™

Jean L. Schmidt
: 212.497.8486 direct
August 5, 2019 212.583.9600 main
646.417.7534 fax
jschmidt@littler.com

VIA ECF

Hon, Catherine C. Blake
U.S. District Judge

United States District Court
101 West Lombard Street
Baltimore, MD 21201

Re: EEOC v. Performance Food Group, Inc.
Civil Action No. 1:13-cv-1712-CCB

Dear Judge Blake:

We represent Defendant in the above-referenced matter. We write to request an extension to
the agreed-upon briefing schedule for the parties’ Summary Judgment Motions and the
Defendant's Motion to Strike.

On October 18, 2019, EEOC filed its Opposition Defendant’s Cross Motion for Summary Judgment
and its Reply to Defendant’s Opposition to the EEOC’s Summary Judgment Motion, consisting of
145 pages with 96 exhibits, and EEOC’s Opposition to Defendant's Motion to Strike. Defendant's
Reply in support of its Motion for Summary Judgement and its Reply in support of its Motion to
Strike are currently due November 15, 2019.

We request an extension to December 20, 2019 to file Defendant’s Replies. The additional time
is necessary given the number of issues that have to be addressed, and because I have an
arbitration hearing and a trial scheduled over the next six weeks. We also request a page limit
of 150 pages for the Reply in support of Defendant’s Summary Judgment Motion. The EEOC does
not oppose these requests.

Accordingly, we respectfully request that the Court grant our request for an extension to
December 20, 2019 to file Defendant’s Reply Brief in support of its Motion for Summary Judgment
and its Motion to Strike, and our request for a page limit of 150 pages.

Thank you for your consideration.

Respectfully submitted,

/s/ Jean L. Schmidt

Jean L. Schmidt

cc: Maria Salacuse, Counsel for EEOC, via ECF
littler.com
